

Exhibit 10.1.6

FIFTH AMENDMENT TO LEASE
THIS FIFTH AMENDMENT TO LEASE (“Amendment”) is dated for reference as of August
31, 2011, is made by and between RREEF AMERICA REIT III‑Z1 LLC, a Delaware
limited liability company (“Landlord”), successor in interest to BCIA New
England Holdings LLC (“BCIA”), a Delaware limited liability company, and
AMERESCO, INC., a Delaware corporation (“Tenant”).
RECITALS:
A.BCIA and Tenant entered into that certain Lease dated November 20, 2000
(“Original Lease”; as amended, the “Lease”), for approximately 11,684 rentable
square feet (“Original Premises’) on the fourth (4th) floor of the building
known as Point West Place, 111 Speen Street, Framingham, Massachusetts (the
“Building”).
B.BCIA and Tenant entered into the First Amendment To Lease dated November 30,
2001 (“First Amendment”) and expanded the Original Premises by including an
additional 864 rentable square feet on the 4th floor of the Building totaling
12,548 rentable square feet.
C.BCIA and Tenant entered into the Second Amendment To Lease and Expansion
Agreement dated April 8, 2005 (“Second Amendment”) and expanded the already
expanded Original Premises by including an additional 2,447 rentable square feet
on the 4th floor of the Building totaling 14,995 rentable square feet. In
addition, BCIA licensed to Tenant pursuant to a certain Storage Space License,
attached to the Second Amendment, the use of approximately 400 rentable square
feet of storage area in the basement of the Building as therein referred to as
the Storage Space.
D.Landlord succeeded to all of the right, title and interest of BCIA under the
Lease.
E.Landlord and Tenant entered into the Third Amendment To Lease and Expansion
Agreement dated April 17, 2007 (“Third Amendment”) and expanded the already
expanded Original Premises by including an additional 5,362 rentable square feet
on the 4th floor of the Building, so that the total rentable square footage of
the Premises on the 4th floor of the Building is 20,357 rentable square feet
(herein referred to as the “Current Premises”).
F.Landlord and Tenant entered into the Fourth Amendment To Lease dated
January 1, 2010 (“Fourth Amendment”), extending the Term of the Lease and
otherwise revising certain terms and conditions.
G.    Under Paragraph 12 of the Fourth Amendment, Tenant was granted a right of
first refusal to lease certain space consisting of (i) approximately 1,172
rentable square feet on the 4th floor of the Building as shown on Exhibit A to
this Amendment and referred to in this Amendment as “Suite 401,” and (ii)
approximately 1,474 rentable square feet on the 4th floor of the Building as
shown on Exhibit A to this Amendment and referred to in this Amendment as “Suite
423”; Suite 401 and Suite 423 together, totaling 2,646 rentable square feet, are
sometimes



1

--------------------------------------------------------------------------------


referred to in this Amendment collectively as the “Expansion Space,” and each
individually as a “Suite.”
H.    Tenant and Landlord now desire to further amend the Lease, to expand the
leased Premises to include the Expansion Space, and to provide for certain other
Lease modifications, on the terms and conditions as hereinafter set forth.
I.    All terms, covenants and conditions contained in this Amendment shall have
the same meaning as in the Lease, and in the event of a conflict, this Amendment
shall govern should a conflict exist with previous terms and conditions.
AGREEMENT:
NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:
1.Recitals. The recitals set forth above are hereby incorporated herein as if
fully set forth.
2.    Capitalized Terms. All capitalized terms used herein shall have the same
meanings ascribed to them in the Lease, unless otherwise defined in this
Amendment.
3.    Expansion Space. Tenant wishes to lease from Landlord, and Landlord wishes
to lease to Tenant, in addition to the Current Premises, for a term co-terminus
with the Term of the Lease for the Current Premises, the Expansion Space.
Effective (i) as to Suite 423, July 1, 2012 (the “Suite 423 Commencement Date”),
and, (ii) as to Suite 401, August 1, 2012 (the “Suite 401 Commencement Date”;
either of these two dates is referred to as an “Expansion Space Commencement
Date”), the Premises subject to the Lease shall be expanded to include Suite 423
and Suite 401. As of the Suite 401 Commencement Date, the leased Premises shall
consist of the Current Premises plus the Expansion Space, and all references in
the Lease to the “Premises,” unless otherwise provided for in this Amendment,
shall refer to such expanded space, which shall consist of approximately 23,003
rentable square feet. Tenant shall be afforded access to each Suite not later
than sixty (60) days prior to the corresponding Expansion Space Commencement
Date, in order to construct tenant improvements and otherwise prepare such
Expansion Space for occupancy.



2

--------------------------------------------------------------------------------


4.    Base Rent. Basic Rent payable for the Current Premises shall remain
payable as per the Fourth Amendment. Effective as of the applicable Expansion
Space Commencement Date, Basic Rent for each Suite shall be payable as follows:
(a)    Suite 423:
Period
Rentable Square
Annual Rent
Annual Rent
Monthly Installment
from
to
Footage
Per Square Foot
 
of Rent
7/1/2012
12/31/2012
1,474
$20.50
$30,217.00
$2,518.08
1/1/2013
12/31/2013
1,474
$21.00
$30,954.00
$2,579.50
1/1/2014
12/31/2014
1,474
$21.50
$31,691.00
$2,640.92
1/1/2015
12/31/2015
1,474
$22.00
$32,428.00
$2,702.33
1/1/2016
6/30/2016
1,474
$22.50
$33,165.00
$2,763.75

(b)    Suite 401:
Period
Rentable Square
Annual Rent
Annual Rent
Monthly Installment
from
to
Footage
Per Square Foot
 
of Rent
8/1/2012
12/31/2012
1,172
$20.50
$24,026.00
$2,002.17
1/1/2013
12/31/2013
1,172
$21.00
$24,612.00
$2,051.00
1/1/2014
12/31/2014
1,172
$21.50
$25,198.00
$2,099.83
1/1/2015
12/31/2015
1,172
$22.00
$25,784.00
$2,148.67
1/1/2016
6/30/2016
1,172
$22.50
$26,370.00
$2,197.50

5.    Tenant’s Proportionate Share for the Expansion Space. Effective as of the
applicable Expansion Space Commencement Date, Tenant’s Proportionate Share for
Suite 423 shall be 1.37% and for Suite 401 shall be 1.14%.
6.    Base Year for Operating Expenses. The Base Year for Operating Expenses for
each Suite shall be calendar year 2012.
7.    Base Year for Taxes. The Base Year for Taxes for each Suite shall be the
twelve (12) month period beginning July 1, 2011 (Fiscal Year 2012).
8.    Intentionally deleted.
9.    Condition of Premises and Expansion Space. Landlord shall provide
improvement allowances for the improvement of the Expansion Space as provided in
Exhibit B which is attached hereto and made a part of this Amendment. Otherwise,
Tenant acknowledges that (i) Landlord shall have no obligation to perform any
additional construction or make any additional improvements or alterations, or
to afford any allowance to Tenant for improvements or alterations, in connection
with this Amendment, (ii) all Landlord obligations of construction and/or
reimbursement for cost of same have been satisfied, and (iii) Tenant accepts the
Current Premises and Expansion Space in their “as is” condition.



3

--------------------------------------------------------------------------------


10.    Tenant Electricity. Not later than the Suite 401 Expansion Date, Landlord
shall install a check-meter or submeter, which will measure Tenant’s actual
consumption of electricity in the Expansion Space. Section 7.4(b) of the Lease,
as modified by Paragraph 10 of the Fourth Amendment, shall apply.
11.    Renewal Option. The renewal option provided for in Paragraph 11 of the
Fourth Amendment continues in full force and effect, applicable only to the
entire Premises (i.e., as expanded pursuant to this Amendment).
12.    Right of First Refusal to Lease. Paragraph 12 of the Fourth Amendment is
deleted in its entirety.
13.    Commissions. Each of the parties represents and warrants that it has not
dealt with any broker or finder in connection with this Amendment, except for
Richards Barry Joyce & Partners, LLC, whose commission shall be paid by the
Landlord pursuant to a separate agreement. Each party agrees to indemnify and
hold the other harmless from any and all claims for commissions or fees in
connection with the Premises and this Amendment from any other real estate
broker or agent.
14.    Signage. Paragraph 18 of the Fourth Amendment remains in full force and
effect. For clarity, the parties acknowledge that Tenant may install only one
(1) sign on the exterior of the Building per said Paragraph 18.
15.    Incorporation. Except as modified herein, all other terms and conditions
of the Lease and the Storage Space License shall continue in full force and
effect and Tenant hereby ratifies and confirms its obligations thereunder.
Tenant acknowledges that as of the date of the Amendment, Tenant (i) is not in
default under the terms of the Lease; (ii) has no defense, set off or
counterclaim to the enforcement by Landlord of the terms of the Lease; and (iii)
is not aware of any action or inaction by Landlord that would constitute a
default by Landlord under the Lease.
16.    Tenant’s Authority (OFAC). Tenant represents and warrants that Tenant has
been and is qualified to do business in the state in which the Building is
located, that Tenant has full right and authority to enter into this Lease, and
that all persons signing on behalf of the entity were authorized to do so by
appropriate actions. Tenant agrees to deliver to Landlord, simultaneously with
the delivery of this Lease, a corporate resolution, proof of due authorization
by partners, or other appropriate documentation reasonably acceptable to
Landlord evidencing the due authorization of Tenant to enter into this Lease. To
Tenant’s knowledge, neither Tenant, nor any persons or entities holding any
legal or beneficial interest whatsoever in Tenant, are (i) the target of any
sanctions program that is established by Executive Order of the President or
published by the Office of Foreign Assets Control, U.S. Department of the
Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons.” If the



4

--------------------------------------------------------------------------------


foregoing representation is untrue at any time during the Term, an Event of
Default will be deemed to have occurred, without the necessity of notice to
Tenant.
17.    Limitation of Landlord Liability. Redress for any claim against Landlord
under this Amendment and the Lease shall be limited to and enforceable only
against and to the extent of Landlord’s interest in the Property. The
obligations of Landlord under this Amendment and the Lease are not intended to
be and shall not be personally binding on, nor shall any resort be had to the
private properties of, any of its or its investment manager’s trustees,
directors, officers, partners, beneficiaries, members, stockholders, employees,
or agents, and in no case shall Landlord be liable to Tenant hereunder for any
lost profits, damage to business, or any form of special, indirect or
consequential damages.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.
LANDLORD:
TENANT:
RREEF AMERICA REIT III-Z1 LLC, a Delaware limited liability company
AMERESCO, INC., a Delaware corporation
By:  /s/ R.D. Seaman    
By:  /s/ K.A. Devlin    
Name: Robert D. Seaman
Name:  K.A. Devlin    
Title: Vice President
Title:  VP HR + Adm    
Dated:     12/1      , 2011
Dated:     11/25     , 2011






5

--------------------------------------------------------------------------------


EXHIBIT A
attached to and made a part of the
FIFTH AMENDMENT TO LEASE
between RREEF AMERICA REIT III-Z1 LLC
and AMERESCO, INC.
dated as of August 31, 2011
111 Speen Street, Framingham, MA
EXPANSION SPACE
[amendmentofleasenoimage3.gif]     
KAD
RDS
Initials




A-1

--------------------------------------------------------------------------------


EXHIBIT B
attached to and made a part of the
FIFTH AMENDMENT TO LEASE
between RREEF AMERICA REIT III-Z1 LLC
and AMERESCO, INC.
dated as of August 31, 2011
111 Speen Street, Framingham, MA
WORK
Landlord shall not be obligated to construct any improvements in the Expansion
Space. Tenant shall be permitted to construct improvements in the Expansion
Space, and shall be entitled to certain tenant improvement allowances, pursuant
to the terms and conditions of Exhibit A to the Fourth Amendment, modified for
application in this Fifth Amendment as follows:
1.    Paragraph 1 and Schedule I are inapplicable.
2.    The TI Allowance for the entire Expansion Space shall be $26,460 ($10
psf).
3.    No portion of the TI Allowance for the Expansion Space may be applied as a
credit against rent. The last two sentences of Paragraph 3.4 do not apply to the
Expansion Space; however, the conditions to disbursement of the TI Allowance for
the Expansion Space must be satisfied not later than August 31, 2012. Landlord
shall have no obligation to disburse any portion of this allowance as to which
the conditions to disbursement thereof are not satisfied by August 31, 2012.
With respect to the Fourth Amendment and the TI Allowance, the dates “August 31,
2011” and “June 30, 2012” which appear in the last two sentences of Paragraph
3.4 of Exhibit B are all hereby changed to “August 31, 2012.” In other words,
the deadline for use of the TI Allowance under the Fourth Amendment is extended
to August 31, 2012.


















KAD
RDS
Initials


B-1